Citation Nr: 1203941	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for status post liver laceration.




WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel






INTRODUCTION

The Veteran served on active duty from September 2003 to October 2007.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a rating decision of January 2008, by the Jackson, Mississippi, Regional Office (RO), which granted service connection for status post liver laceration, evaluated as 0 percent disabling, effective October 22, 2007.  The veteran perfected a timely appeal of that decision.  Subsequently, in August 2008, the claims folder was transferred to the RO in Nashville, Tennessee, pursuant to the veteran's relocation.  

On November 5, 2009, the Veteran offered testimony at a hearing before the undersigned sitting at the RO.  A transcript of that hearing has been associated with the claims folder.  

In January 2010, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in October 2011.  

When this case was previously before the Board in January 2010, the Board remanded the Veteran's claims of entitlement to service connection for depression and service connection for restless leg syndrome.  By a rating action in October 2011, the AMC granted service connection for depression and restless legs syndrome.  As such, those issues are no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  




REMAND

Although the Board regrets the additional delay, further remand is required to ensure full compliance with VA's duty to assist the Veteran in substantiating his claim, and to protect the Veteran's due process rights.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Stegall v. West, 11 Vet. App. 268, 271(1998).  

After a review of the Veteran's claims folder, the Board finds that further development of the case is necessary.  The case was before the Board in January 2010, at which time it was remanded to the RO for further development.  Significantly, the RO was asked to schedule the Veteran for a VA gastroenterology examination in order to determine the nature and extent of his status post liver laceration disability.  It was also requested that all tests deemed necessary should be conducted.  

In compliance with the Board's remand, the Veteran was afforded a VA examination in April 2010.  Following the examination, the VA examiner recommended a CT scan to document the stability of the cystic lesion in the liver.  It was noted that the plan was to await final disposition on the C & P rating until the imaging studies returned.  However, reports of a CT scan have not been associated with the claims file.  In fact, in the October 2011 SSOC, the RO appears to have only considered the report of the April 2010 VA gastroenterology examination.  

The Court has held that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271(1998).  In this case, not all of the development requested by the Board in its January 2010 remand was completed.  VA regulations provide that where "diagnosis is not supported by the findings on the examination report, or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114(1996).  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board must, regrettably, once again REMAND this case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions:  

1.  The RO should schedule the Veteran for a VA gastroenterology examination to determine the nature and severity of service connected status post liver laceration.  All necessary tests and studies should be accomplished, and the clinical findings must be reported in detail.  If a CT scan was conducted at the time of the April 2010 VA examination, the results of this scan must be obtained and associated with the claims folder, and must be reviewed by the examiner.  The Veteran's claim folder and a separate copy of this remand should be made available to the examiner in conjunction with the examination.  The examiner should also note whether the Veteran's liver laceration is productive of intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms of nausea, fatigue, malaise, vomiting, arthralgia, and right upper quadrant pain) at least one week but less than two weeks in the past 12 months.  "Incapacitating episode" means a period acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim ,of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  The notification of the time and location of the examination must be included in the claims folder and must document that it was sent to the Veteran's most recent address of record.  If the notification is returned as undeliverable, this must be included in the claims folder.

2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

3.  Thereafter, the RO should readjudicate the issue of an initial compensable rating for status post liver laceration on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decision reached.  The Veteran should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  By this remand the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


